PROVOSTY, J.
Plaintiff was a passenger on the Claiborne street car of the defendant railway company. He had suffered a fracture of the leg between the ankle and the knee some time previously, and was still using crutches, and the leg. was still in a plaster east. The bone, however, was completely re-knit, and the plaster cast was to have been removed the next day. When the car reached Elysian Fields street, going downtown, and stopped to allow the conductor to get out and run ahead to see that the steam railroad tracks on that street were clear so that the street car might safely pass, plaintiff alighted, and, either while doing so or after having gotten down safely, fell, and suffered the injury for which he brings the present suit in damages against the defendant company.
His contention is that the car started suddenly while he was in the act of getting off, and caused him to fall. He so testifies ; and two young men, brothers, corroborate him in that statement. One of these young men says that his brother was standing on the sidewalk, while he himself, and a third witness of plaintiff’s, named Terrebonne, were seated on the sidewalk. The brother says they were all three seated in an automobile which stood opposite to where the rear end of the car stopped. Terrebonne says that the two brothers were in the automobile; while he himself was sitting on the grass in the neutral ground of Claiborne street about 40 feet away. Terrebonne does not pretend to have seen the plaintiff fall. From several remarks which the two brothers volunteered while giving their testimony it is very evident that they were prejudiced against the railway company, probably from having at som'e time been in the jitney business 'in opposition to it, and been driven out of that business.
The conductor and the motorman testify positively that they saw plaintiff standing on the ground clear of the car after he had gotten off; and in the statement that plaintiff had gotten off safely and fell only afterwards they are corroborated by two business college students who stood on the rear end platform of the car.
The learned trial judge, before whom the case was tried without a jury, believed defendant’s witnesses, and dismissed the suit. Judgment affirmed.
O’NIBLL, J., concurs in the decree.